—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 8, 1997, as amended by a decision filed July 27, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her employment as a home health aide in 1997 in order to relocate to Florida with her husband. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she voluntarily left her employment for personal and noncompelling reasons. We affirm. While claimant’s husband was told by his physician in 1995 that a warmer climate would be beneficial for his continuing back problem, claimant and her husband delayed moving to Florida for over a year after receiving the advice. Inasmuch as the record fails to establish a compelling *858medical reason to move to a warmer climate, substantial evidence supports the Board’s decision that claimant voluntarily left her employment without good cause (see, Matter of Prevost [Commissioner of Labor], 256 AD2d 799; Matter of Economy [Sweeney], 232 AD2d 799, 800).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.